Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 26, 2020

The Court of Appeals hereby passes the following order:

A21A0046. DOUGLAS THOMPSON v. THE STATE.

      Following a jury trial in 2011, Douglas Thompson was convicted of four
counts of aggravated assault, three counts of false imprisonment, and one count each
of armed robbery, burglary, possession of marijuana with intent to distribute, and
possession of a firearm during commission of a felony. We affirmed Thompson’s
convictions on direct appeal. Case No. A12A2000 (Mar. 7, 2013). In 2019,
Thompson filed a pro se “motion to vacate/discharge all offenses,” in which he raised
numerous attacks to the validity of his convictions. The trial court denied the motion,
and Thompson filed this appeal. The State has filed a motion to dismiss the appeal,
arguing that Thompson may not appeal the trial court’s order. We agree.
      As the Supreme Court has made clear, a post-conviction motion seeking to
vacate or set aside an allegedly void criminal conviction is not one of the established
procedures for challenging the validity of a judgment in a criminal case, and an
appeal from the trial court’s ruling on such a motion should be dismissed. See Roberts
v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010). Accordingly, the State’s motion
to dismiss is hereby GRANTED, and Thompson’s appeal is hereby DISMISSED.
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/26/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.